386 F.2d 840
CAPITOL CENTER CORPORATION, Plaintiff-Appellant,v.D. Wendell BEGGS and Harold S. Beggs, individually and as agents for D. Wendell Beggs, Harold S. Beggs, Norma R. Beggs, Robert Beggs and Harvey Ford, Defendants-Appellees.
No. 17749.
United States Court of Appeals Sixth Circuit.
December 13, 1967.

Lyman Brownfield, Columbus, Ohio, Phil Folk, Victor S. Krupman, Columbus, Ohio, on brief, for appellant.
Earl F. Morris, Columbus, Ohio, Harry Wright, III, Columbus, Ohio, on brief; Wright, Harlor, Morris, Arnold & Glander, Columbus, Ohio, of counsel, for appellees.
Before WEICK, Chief Judge, and EDWARDS and McCREE, Circuit Judges.

ORDER

1
This court having received and considered briefs and oral arguments in the above-styled case; and


2
Having read and considered the findings of fact and conclusions of law of the United States District Judge dated November 2, 1966; and


3
Having reviewed the testimonial record of the trial,


4
Hereby determines that said findings of fact are not clearly erroneous (See Fed.R.Civ.P. 52(a); United States v. Yellow Cab Co., 338 U.S. 338, 70 S.Ct. 177, 94 L.Ed. 150 (1949); In re Van Sweringen Corp., 155 F.2d 1009 (6th Cir. 1946)), and said conclusions of law (excepting only paragraph (9), which appears irrelevant to this litigation) are well founded; and


5
That the judgment of the United States District Court, entered November 28, 1966, should be and is hereby affirmed.